UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2483


SAMUEL NDUNGU MBURU,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 27, 2016               Decided:   November 21, 2016


Before TRAXLER, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North
Carolina, for Petitioner.    Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,    Linda   S.   Wernery,   Assistant
Director,   William  C.   Minick,   Trial    Attorney,  Office   of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Samuel     Ndungu      Mburu,       a    native    and    citizen      of    Kenya,

petitions for review of an order of the Board of Immigration

Appeals   (Board)     dismissing         his       appeal    from   the    immigration

judge’s decision finding him inadmissible and thus ineligible

for adjustment of status.            Mburu “bears the burden of proving

that he clearly and beyond doubt is not inadmissible” under the

false   claim   bar    of    8    U.S.C.         § 1182(a)(6)(C)(ii)(I)          (2012).

Dakura v. Holder, 772 F.3d 994, 998 (4th Cir. 2014) (alteration

and internal quotation marks omitted).                      Based on our review of

the record, we conclude that substantial evidence supports the

agency’s finding that Mburu failed to credibly establish that he

is not inadmissible for falsely representing himself to be a

citizen of the United States.                    We therefore deny the petition

for review for the reasons stated by the Board.                           In re Mburu

(B.I.A. Oct. 26, 2015).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this       court       and   argument    would      not    aid   the

decisional process.

                                                                     PETITION DENIED




                                             2